Case 2:09-cv-05331-AKT Document 168 Filed 02/05/19 Page 1 of 1 Page|D #: 9452

Counseling and Aclvising Clients Exclusively on laws of the Wol'lq)lace

Zabell & Collotta, P.C.
z b 11 & c 11 11 1 c …
a 6 0 0 aj v v Suite 103 Email= SLWZMMJ_QIL®My-_wm
="'“='“="'="=“='=“=== Bohemia, NewYork11716
EMPLOYMENT COUNSEHNG, LIUGAHON, LABOR &BENEFITS LAW Tel_ 631_589_7242

Fax- 631-563-7475
www.Laborlawsny.com

February 5, 2019

V.L4 ELECTRONIC CASE FILING

 

Hon. A. Kathleen Tornlinson

United States Magistrate Judge
United States District Court ~ EDNY
Eastern District of New York

100 Federal Plaza

Central lslip, NY 11722

Ref Nelson Quintanilla, et al. v. Suffolk Paving Corp., et al.
Case No.! CV'09~5331 (SJF) (AKT)
Your I-Ionor!

This firm is counsel to defendants in the above referenced action. We Write in
furtherance of our January 28, 2019 application regarding the Court’s
Memorandum and Order [ECF Doc. 167].

At present, motions 1`11 ]1}111'12.9 are due on or before February 13, 2019. In the
absence of a Written decision on defendants’ motion, We respectfully ask that the
parties be advised as to What claims are to be tried. Such information Would allow
for targeted motions 1'11 ]1'1111`11€. This Would prevent Wasting both law firm and
judicial resources on motions Which may no longer apply to the dispute.

We thank the Court for consideration of this application and remain available
should Your Honor require additional information in connection With this
submission.

Respectfully submitted,

 

